DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 2/5/2021, with respect to amendments to clarify antecedent basis have been fully considered and are persuasive.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
the predictive data analytics and the IQ engine employ the plurality of matrix tags and a pendulum ratio that controls a level of predictions to be calculated.
Applicant teaches in the 11/24/2020 Remarks that “the plurality of matrix tags are not the same as the asserted ‘labeled attribute values’ as the weight and teaching in the specification of ‘matrix tags’ are properly carried into the claim term.”
[0046]-[0055], Figure 5, Figure 6 and claim 20 of the originally filed claims teach that the plurality of matrix tags comprise a class score master, an event score, a weightage score and a confidence level.  Therefore, a “plurality of matrix tags” should be interpreted as requiring at least two tags associated with a class score master, an event score, a weightage score and a confidence level.
Furthermore, Applicant teaches in [0086] that the pendulum ratio may be derived based on the number of lesser events compared to the number of higher events.
Claims 2-5 and 7-9 are considered allowable based at least upon their dependence upon claim 1.
 For claim 10, the prior art fails to teach:
the predictive data analytics and the IQ engine employ the plurality of matrix tags and a pendulum ratio that controls a level of predictions to be calculated.
Applicant teaches in the 11/24/2020 Remarks that “the plurality of matrix tags are not the same as the asserted ‘labeled attribute values’ as the weight and teaching in the specification of ‘matrix tags’ are properly carried into the claim term.”
[0046]-[0055], Figure 5, Figure 6 and claim 20 of the originally filed claims teach that the plurality of matrix tags comprise a class score master, an event score, a weightage score and a confidence level.  Therefore, a “plurality of matrix tags” should be interpreted as requiring at least two tags associated with a class score master, an event score, a weightage score and a confidence level.
Furthermore, Applicant teaches in [0086] that the pendulum ratio may be derived based on the number of lesser events compared to the number of higher events.
Claims 11-14 and 16-18 are considered allowable based at least upon their dependence upon claim 10.
For claim 19, the prior art fails to teach:
the predictive data analytics and the IQ engine employ the plurality of matrix tags and a pendulum ratio that controls a level of predictions to be calculated.
Applicant teaches in the 11/24/2020 Remarks that “the plurality of matrix tags are not the same as the asserted ‘labeled attribute values’ as the weight and teaching in the specification of ‘matrix tags’ are properly carried into the claim term.”
[0046]-[0055], Figure 5, Figure 6 and claim 20 of the originally filed claims teach that the plurality of matrix tags comprise a class score master, an event score, a weightage score and a confidence level.  Therefore, a “plurality of matrix tags” should be interpreted as requiring at least two tags associated with a class score master, an event score, a weightage score and a confidence level.
Furthermore, Applicant teaches in [0086] that the pendulum ratio may be derived based on the number of lesser events compared to the number of higher events.
Claim 20 is considered allowable based at least upon its dependence on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2123